DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 6-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "a phosphor bronze consisting of…" as now cited in claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (11101054) OR over Matsumura et al. in view of Quaas et al. (3392017).
 	Matsumura et al. discloses a line comprising a twisted pair wire (4) comprising a pair of wires (1) being twisted together, each wire comprising a conductor (2) and an insulator (3) covering a periphery of the conductor, wherein the conductor is non-magnetic and comprises a copper alloy (4:48) (re claim 1).  Matsumura et al. also discloses that the melting point of the insulator is greater than 80°C and less than 100°C (6:20-23) (re claim 3); and the thickness of the insulator of the line is 0.1 mm (5:50) (re claim 14).
 	Matsumura et al. does not disclose the copper alloy composed of a phosphor bronze consisting of 7 mass% or more and 9 mass% or less of Sn, 0.03 mass% or more and 0.35 mass% or less of P, and the balance being Cu and inevitable impurities (re claim 1).
 	Although not disclosed in Matsumura et al., it would have been obvious to one skilled in the art to use a phosphor bronze consisting of 7 to 9 mass% of Sn, 0.03 to 0.35 mass% of P, and the balance being Cu and inevitable impurities for the conductor of Matsumura et al. since such material is well-known in the art for its toughness and strength, see https://en.wikipedia.org/wiki/Phosphor_bronze.  
		
				         OR
 	Quaas et al. discloses a phosphor bronze consisting of 7 to 9 mass% of Sn, 0.03 to 0.35 mass% of P, and the balance being Cu and inevitable impurities (see TABLE, 0% silicon and boron as an impurity).  It would have been obvious to one skilled in the art to use the phosphor bronze as taught by Quaas et al. for the conductor of Matsumura et al. since the phosphor bronze taught by Quaas et al. has good oxidation resistance.
 	It is noted that since the modified line of Matsumura et al. comprises structure and material as claimed, it is a heat detection line; the conductor would have a tensile strength of 900 MPa or more; the insulators are softened or melted at a given temperature, the conductors of the wires will move toward a center of the twisted pair wire and contact each other by a force which allows the conductors to move closer to each other (re claim 1); short circuit does not occur in an environment of 80°C, while the short circuit occurs within 5 minutes in an environment of 100°C (re claim 3); the short circuit occurs within approximately 3 minutes in the environment of 100°C (re claim 4); the elongation of the conductor is 10% or 3% or less from a viewpoint of increasing a force that the conductors move closer to each other toward the center of the twisted pair wire (re claims 6 and 16-17); and the conductors of the line are forced to move closer to each other toward the center of the pair wire by tension generated by twisting the conductors (re claim 15).

Claims 1, 3, 4, 6, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over JPS44-006911 (JP'6911 cited by the applicant) OR over JP'6911 in view of Quaas et al.
 	JP'6911 discloses a heat detection line (1) comprising a pair wire comprising
a pair of heat detecting wires (8), each heat detecting wire comprising a conductor
and an insulator covering a periphery of the conductor (see English abstract) (re claim 1), wherein the melting point of the insulator is greater than 80°C and less
than 100°C (re claim 3).  JP'6911 also discloses a multi-core cable comprising a plurality of wires (2/3) and a sheath covering the heat detection line and the plurality of wires together, wherein the melting point of the insulator of the heat detection line being lower than the melting point of the insulator of each electric wire (see Title and English abstract, insulator of the line having a melting point between 70ºC-95ºC, electric wires comprising rubber as insulators, and rubber having melting point greater than 95ºC is known in the art) ( re claim 9).
 	JP'6911 does not disclose the pair wire being a twisted pair wire and the copper alloy composed of a phosphor bronze consisting of 7 mass% or more and 9 mass% or less of Sn, 0.03 mass% or more and 0.35 mass% or less of P, and the balance being Cu and inevitable impurities (re claims 1 and 9).  
 	Although not disclosed in JP'6911, it would have been obvious to one skilled in the art to modify the pair wire (1) of JP'6911 to be a twisted pair wire to meet the specific use of the resulting cable since twisted pair wire is well-known in the art to have improved physical and electrical performances.
 	It would also have been obvious to one skilled in the art to use a phosphor bronze consisting of 7 to 9 mass% of Sn, 0.03 to 0.35 mass% of P, and the balance being Cu and inevitable impurities for the conductor of JP'6911 to meet the specific use of the resulting line since such material is well-known in the art for its toughness and strength, see https://en.wikipedia.org/wiki/Phosphor_bronze.  
					OR
 	Quaas et al. discloses a phosphor bronze consisting of 7 mass% and 9 mass% of Sn, between 0.03 mass% and 0.35 mass% of P, and the balance being Cu and inevitable impurities (see TABLE, 0% silicon and boron as an impurity).  It would have been obvious to one skilled in the art to use the phosphor bronze as taught by Quaas et al. for the conductor of JP'6911 since the phosphor bronze taught by Quaas et al. has good oxidation resistance.
 	It is noted that since the modified cable of JP'6911 comprises structure and material as claimed, the conductor would have a tensile strength of 900 MPa or more; the insulators are softened or melted at a given temperature, the conductors of the wires will move toward a center of the twisted pair wire and contact each other by a force which allows the conductors to move closer to each other (re claims 1 and 9); short circuit does not occur in an environment of 80°C, while the short circuit occurs within 5 minutes in an environment of 100°C (re claim 3); the short circuit occurs within approximately 3 minutes in the environment of 100°C (re claim 4); and the elongation of the conductor is 10% or less (re claim 6).
 	JP'6911, as modified, also discloses a jacket covering the periphery of the twisted pair wire, wherein the jacket includes an inner layer (6) and an outer layer (7), and wherein the thickness of the outer layer is greater than that of the inner layer (re claim 7); and the jacket including a plurality of layers (5, 6) and a reinforcing layer (7) covering the jacket (re claims 11 and 12).
 	Re claim 10, it would have been obvious to one skilled in the art to modify
the multi-core cable of JP'6911 such that the electric wires are spirally twisted
around the heat detection line to meet the specific use of the resulting cable since it
has been held that rearranging parts of an invention involves only routine skill in
the art.  In re Japikse, 86 USPQ 70.
 	Re claims 11 and 12, it would have been obvious to one skilled in the art to use insulating resin for the plurality of layers of JP'6911 to meet the specific use of the resulting cable since insulating resin is known in the art for being used as jacket layers.

Claims 8, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP'6911 OR over JP'6911 in view of Quaas et al. as applied to claims 1 and 9 above, and further in view of Kobayashi (10366811).
 	Re claim 8, modified cable of JP'6911 comprises a jacket (6) covering the periphery of the twisted pair wire and a reinforcing layer (7) provided around the jacket.  However, the reinforcing layer of JP'6911 is not comprised of a resin tape being wound spirally around the jacket.  Kobayashi discloses a cable comprising a pair wire covered by a jacket and a reinforcing layer (6b) which comprises a resin tape and is wound spirally around the jacket.  It would have been obvious to one skilled in the art to modify the reinforcing layer of JP'6911 to be a resin tape wound spirally around the jacket as taught by Kobayashi to improve the cable flexibility.
 	Re claim 13, Kobayashi discloses a conductor (21) having an outer diameter between 0.5 mm and 1.0 mm (3:33, 22AWG = 0.644 mm).  It would have been obvious to one skilled in the art to provide the conductor of JP'6911 with an outer diameter taught by Kobayashi to meet the specific use of the resulting cable.
 	Re claim 20, JP'6911 discloses that the heat detection line includes a jacket (1) covering around the twisted wire pair.  JP'6911 does not disclose a binder tape wrapped spirally around the pair wire and a reinforcing layer covering around the jacket.  Kobayashi discloses a cable comprising a binder tape (3) wrapped spirally around a pair wire, a jacket (6a), and a reinforcing layer (6b) covering around the jacket.  It would have been obvious to one skilled in the art to spirally wrap the pair wire of JP'6911 with a binder tape and to cover the jacket of JP'6911 with a reinforcing layer as taught by Kobayashi to further protect the pair wire from the environment.  It is noted that the outer surfaces of the wires (2/3) of JP'6911 are in contact with an outer surface of the reinforcing layer in the modified cable of JP'6911.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP'6911 OR over JP'6911 in view of Quaas et al. as applied to claim 11 above, and further in view of Matsumura et al.
 	Matsumura et al. discloses a cable comprising a jacket (5b) and an insulator (3), wherein the jacket is made of an elastic body comprising an insulating resin, and wherein the melting point of the jacket is higher than that of the insulator (insulator 3 made of polyethylene and jacket 5b made of polyurethane, col. 10, lines 3-6, polyurethane is known to have higher melting point than that of polyethylene).  It would have been obvious to one skilled in the art to provide the jacket of JP'6911 with a material having higher melting point than that of the insulator as taught by Matsumura et al. to protect the cable core in case of fire.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP'6911 OR over JP'6911 in view of Quaas et al. as applied to claim 11 above, and further in view of Hildreth (6359230).
 	JP'6911, as modified, discloses the invention substantially as claimed including the jacket comprising an inner layer (5) being configured in such a manner that its inner surface is indirect contact with the twisted pair wire (8) and an outer layer (6) being configured in such a manner that its inner surface is in contact with the inner layer.  JP'6911 does not disclose the inner layer having a thickness smaller than that of the outer layer, wherein the inner layer has a thickness between 0.2 mm and 0.4 mm, and wherein the outer layer has a thickness between 0.2 mm and 0.4 mm.  Hildreth discloses a cable comprising a pair wire (Fig. 2) surrounded by a jacket including an inner layer (200) and an outer layer (300) whose inner surface is in contact with the inner layer, wherein the inner layer has a thickness smaller (col. 9, line 16) than that of the outer layer (col. 9, line 36), wherein the inner layer has a thickness between 0.2 mm and 0.4 mm, and wherein the outer layer has a thickness between 0.2 mm and 0.4 mm.  It would have been obvious to one skilled in the art to modify the cable of JP'6911 such that the inner layer having a thickness smaller than that of the outer layer, the inner layer having a thickness between 0.2 mm and 0.4 mm, and the outer layer having a thickness between 0.2 mm and 0.4 mm, as taught by Hildreth, to meet the specific use of the resulting line.

Allowable Subject Matter
Claims 21 and 22 are found allowable in view of Terminal Disclaimer filed on 07/26/2022 which is proper and has been recorded.  However, claims 21 and 22 are included in the 112(a) rejection with respect to claims 1 and 9.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that the copper-based alloy of Quaas is intentionally doped with B (boron).  In general, the phosphor bronze does not include B.  Examiner would disagree.  Doped or included, boron is in the phosphor bronze of Quaas (col. 2, line 29, a homogenous alloy), and boron can be considered as an impurity since its content in the alloy is very small, 0.02%.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847